DETAILED ACTION
1.	This office action is a response to communication submitted on 1/09/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 1/09/2020 and 03/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (US 20160176313 A1).
In regards to claim 1, LI shows (Figs. 1-5) a motor control device (as shown in Figs. 2 and 4) being a control device that controls a reluctance torque (Tr) utilizing motor (6) and comprising: 
a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque generated from the motor is stored with respect to a combination of an armature current command value and a current phase angle command value is entered into the table to obtain the amplitude and phase angle at which the motor torque is maximized for the armature current command value (pars. 16, 20, 61-62, 70-71); 
a first setting portion (i.e. 21/29) that sets a motor torque command value (TORQUE CMD VALUE/SIGNED TORQUE CMD VALUE) that is a command value of a motor torque to be generated by the motor (6); and 

In regards to claim 2, LI shows (Figs. 1-5) further comprising: 
a rotation angle detecting means (36) that detects a rotor rotation angle of the motor (6); and wherein the table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) is that in which a motor torque generated from the motor is stored according to each rotor rotation angle with respect to a combination of an armature current command value and a current phase angle command value at which the motor torque is maximized for the armature current command value, and the second setting portion sets, based on the table, an armature current command value and a current phase angle command value for making the motor torque that is in accordance with the motor torque command value set by the first setting portion be generated from the motor at the detected rotor rotation angle detected by the rotation angle detecting means (see Figs. 5 and 6 and pars. 14-21, 23-24, 59-61, 71, 79, 81, 85).

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20160176313 A1) in view of Kezobo et al. (US 20140246999 A1)


Furthermore, Kezobo shows (Fig. 1) and discloses a motor control device for controlling a motor including plural sets of windings (15 and 16) and discloses the option that once a waveform of the torque current is determined, it is possible using the relationship of FIG. 10 to pre-prepare, as a table, unit-phase current commands for every rotation angle. In such a way, patterns of necessary unit-phase current commands may be prepared as a table in the unit-phase current command generating means 81 (see, FIG. 4). It is noted that, there is another way of not preparing the unit-phase current commands as a table. A similar effect is achieved also by such a configuration in which the torque-current waveform is prepared as a table and the relationship between the torque-current waveform and the unit-phase current command of FIG. 11 is prepared as a table, so that the given torque-current waveform is successively transformed to each unit-phase current command using the relationship of FIG. 10. 
Thus, given the teaching of Kezobo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of LI to be intended for a dual or double fed motor having two coil system in order to provide an accurate control to separated coils for allowing variation in motor or generator speed and direction with an effective constant torque speed range that is twice synchronous speed for a given frequency of excitation , consequently improving the system reliability.
Allowable Subject Matter
8.	Claims 3-4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday 9am to 5pm (Alternative Friday off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846